            Case 4:19-cv-00415-CLM Document 49 Filed 03/31/20 Page 1 of 5               FILED
                                                                               2020 Mar-31 PM 04:29
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

PABLO CORONA,                  )
              Plaintiff,       )
                               )
v.                             )
PORTFOLIO RECOVERY             )
ASSOCIATES, LLC, EXPERIAN      )
INFORMATION SOLITIONS, INC.,   )                 Case No.: 4:19-cv-00415-CLM
EQUIFAX INFORMATION SERVICES, )
LLC, TRANS UNION, LLC, and PRA )
RECEIVABLES MANAGEMENT,        )
LLC,                           )
                               )
              Defendants.
                               )
               STIPULATION OF DISMISSAL WITH PREJUDICE
                              OF TRANS UNION LLC

TO THE HONORABLE JUDGE COREY L. MAZE:

        Plaintiff Pablo Corona and Defendant Trans Union LLC file this Stipulation

of Dismissal with Prejudice and in support thereof would respectfully show the

Court as follows:

        There are no longer any issues in this matter between Pablo Corona and

Trans Union LLC to be determined by this Court. Plaintiff and Trans Union LLC

hereby stipulate that all claims and causes of action that were or could have been

asserted against Trans Union LLC are hereby dismissed with prejudice, with court

costs and attorneys’ fees to be paid by the party incurring same.



                                                                                  1
2000990.1
            Case 4:19-cv-00415-CLM Document 49 Filed 03/31/20 Page 2 of 5




                                       Respectfully submitted,


                                       s/W. Whitney Seals
                                       W. Whitney Seals
                                       filings@cochrunseals.com
                                       Cochrun & Seals LLC
                                       P O Box 10448
                                       Birmingham, AL 35202-0448
                                       (205) 323-3900
                                       (205) 323-3906 Fax
                                       and
                                       John C Hubbard
                                       jch@jchubbardlaw.com
                                       John C. Hubbard LLC
                                       2015 First Avenue North
                                       Birmingham, AL 35203
                                       (205) 378-8121
                                       (205) 690-4525 Fax
                                       Counsel for Plaintiff


                                       Respectfully submitted,


                                       s/Matthew W. Robinett
                                       Marc F. Kirkland
                                       mkirkland@qslwm.com
                                       Quilling, Selander, Lownds,
                                       Winslett & Moser P.C.
                                       6900 N. Dallas Parkway, Ste. 800
                                       Plano, TX 75024
                                       (214) 560-5454
                                       (214) 871-2111 Fax
                                       and
                                       Matthew Robinett
                                       mrobinett@nwkt.com
                                       NORMAN WOOD KENDRICK & TURNER
                                       Ridge Park Place, Suite 3000
                                       1130 22nd Street South

                                                                            2
2000990.1
            Case 4:19-cv-00415-CLM Document 49 Filed 03/31/20 Page 3 of 5




                                       Birmingham, AL 35205
                                       (205) 328-6643
                                       (205) 251-5479 Fax
                                       Counsel for Trans Union LLC




                                                                            3
2000990.1
            Case 4:19-cv-00415-CLM Document 49 Filed 03/31/20 Page 4 of 5




                           CERTIFICATE OF SERVICE

        I hereby certify that on March 31, 2020, the foregoing document is being
served this day on all counsel of record identified on the below Service List via
transmission of Notices of Electronic Filing generated by CM/ECF.

 W Whitney Seals                    Danielle Kara Greco
 filings@cochrunseals.com           danielle.greco@troutman.com
 Cochrun & Seals LLC                Troutman Sanders LLP
 P O Box 10448                      305 Church at North Hills Street, Suite 1200
 Birmingham, AL 35202-0448          Raleigh, NC 27609
 (205) 323-3900                     (919) 835-4147
 (205) 323-3906 Fax                 (919) 835-4101 Fax
 and                                and
 John C Hubbard                     Ethan Geoffrey Ostroff
 jch@jchubbardlaw.com               ethan.ostroff@troutman.com
 John C. Hubbard LLC                Troutman Sanders LLP
 2015 First Avenue North            222 Central Park Avenue, Suite 2000
 Birmingham, AL 35203               Virginia Beach, VA 23462
 (205) 378-8121                     (757) 687-7541
 (205) 690-4525 Fax                 (757) 687-1541 Fax
 Counsel for Plaintiff              and
                                    John Houston Shaner
                                    houston.shaner@troutman.com
                                    Troutman Sanders, LLP
                                    600 Peachtree Street NE, Ste. 3000
                                    Atlanta, GA 30308
                                    (404) 885-3909
                                    (404) 885-3900
                                    Counsel for Portfolio Recovery Associates,
                                    LLC
 Kim A Purcell                      J Anthony Love
 Jones Day                          tlove@kslaw.com
 1420 Peachtree Street NE           King & Spalding LLP
 Atlanta, GA 30309                  1180 Peachtree Street NE
 and                                Atlanta, GA 30309
 L Jackson Young, Jr                (404) 215-5913
 ljy@ffmylaw.com                    (404) 572-5100 Fax
 Ferguson Frost & Dodson LLP        and
 1400 Urban Center Drive, Suite 200 Kim A Purcell
                                                                               4
2000990.1
            Case 4:19-cv-00415-CLM Document 49 Filed 03/31/20 Page 5 of 5




 Birmingham, AL 35243-0189              Jones Day
 (205) 879-8722                         1420 Peachtree Street NE
 (205) 879-8831 Fax                     Atlanta, GA 30309
 Counsel for Experian Information       and
 Solutions, Inc.                        Kirkland E Reid
                                        kreid@joneswalker.com
                                        Jones Walker LLP
                                        11 N. Water Street, Suite 1200
                                        Mobile, AL 36602
                                        (251) 432-1414
                                        (251) 439-7358 Fax
                                        Counsel for Equifax Information Services,
                                        LLC


                                       s/Matthew W. Robinett
                                       Matthew W. Robinett




                                                                                5
2000990.1
